 



AGREEMENT OF LIMITED PARTNERSHIP
OF
ENTERPRISE UNIT L.P.
Dated as of
February 20, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
           
 
  ARTICLE I        
 
  DEFINITIONS        
 
           
1.01
  Certain Definitions     1  
1.02
  Other Definitions     5  
 
           
 
  ARTICLE II        
 
  ORGANIZATIONAL MATTERS        
 
           
2.01
  Formation     5  
2.02
  Name     5  
2.03
  Registered Office; Registered Agent; Other Offices     6  
2.04
  Purposes     6  
2.05
  Certificate; Foreign Qualification     6  
2.06
  Term     6  
2.07
  Merger or Consolidation     6  
 
           
 
  ARTICLE III        
 
  PARTNERS; DISPOSITIONS OF INTERESTS        
 
           
3.01
  Partners     6  
3.02
  Representations and Warranties     7  
3.03
  Restrictions on the Disposition of an Interest     7  
3.04
  Additional Partners     9  
3.05
  Interests in a Partner     9  
3.06
  Spouses of Partners     9  
3.07
  Vesting of Limited Partners     9  
3.08
  Services Provided by the Partners     10  
 
           
 
  ARTICLE IV        
 
  CAPITAL CONTRIBUTIONS        
 
           
4.01
  Initial and Additional Capital Contributions     10  
4.02
  Return of Contributions     10  
4.03
  Advances by General Partner     10  
4.04
  Capital Accounts     10  
 
           
 
  ARTICLE V        
 
  ALLOCATIONS AND DISTRIBUTIONS        
 
           
5.01
  Allocations     11  
5.02
  Income Tax Allocations     14  
5.03
  Distributions of Cashflow from Units     14  
5.04
  Distributions of Proceeds from Sales of Units     14  
5.05
  Restrictions on Distributions of Units     15  

i 



--------------------------------------------------------------------------------



 



             
 
  ARTICLE VI        
 
  MANAGEMENT AND OPERATION        
 
           
6.01
  Management of Partnership Affairs     15  
6.02
  Duties and Obligations of General Partner     16  
6.03
  Release and Indemnification     16  
6.04
  Power of Attorney     17  
 
  ARTICLE VII        
 
  RIGHTS OF OTHER PARTNERS        
 
           
7.01
  Information     18  
7.02
  Limitations     18  
7.03
  Limited Liability     19  
 
           
 
  ARTICLE VIII        
 
  TAXES        
 
           
8.01
  Tax Returns     19  
8.02
  Tax Elections     19  
8.03
  Tax Matters Partner     19  
 
           
 
  ARTICLE IX        
 
  BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS        
 
           
9.01
  Maintenance of Books     20  
9.02
  Financial Statements     20  
9.03
  Bank Accounts     20  
 
           
 
  ARTICLE X        
 
  WITHDRAWAL, BANKRUPTCY, REMOVAL, ETC.        
 
           
10.01
  Withdrawal, Bankruptcy, Etc. of the General Partner     20  
10.02
  Conversion of Interest     21  
 
           
 
  ARTICLE XI        
 
  DISSOLUTION, LIQUIDATION, AND TERMINATION        
 
           
11.01
  Dissolution     21  
11.02
  Liquidation and Termination     22  
11.03
  Cancellation of Certificate     23  
 
           
 
  ARTICLE XII        
 
  GENERAL PROVISIONS        
 
           
12.01
  Offset     23  
12.02
  Notices     23  
12.03
  Entire Agreement; Supersedure     24  

ii 



--------------------------------------------------------------------------------



 



             
12.04
  Effect of Waiver or Consent     24  
12.05
  Amendment or Modification     24  
12.06
  Binding Effect; Joinder of Additional Parties     24  
12.07
  Construction     24  
12.08
  Further Assurances     25  
12.09
  Indemnification     25  
12.10
  Waiver of Certain Rights     25  
12.11
  Counterparts     25  
12.12
  Dispute Resolution     25  
12.13
  No Effect on Employment Relationship     28  
12.14
  Legal Representation     28  

iii 



--------------------------------------------------------------------------------



 



AGREEMENT OF LIMITED PARTNERSHIP
OF
ENTERPRISE UNIT L.P.
     This Agreement of Limited Partnership (this “Agreement”) of Enterprise Unit
L.P., a Delaware limited partnership (the “Partnership”), is made and entered
into effective as of February 20, 2008 by and among the Partners (as defined
below).
RECITALS
     FOR AND IN CONSIDERATION OF the mutual covenants, rights, and obligations
set forth herein, the benefits to be derived therefrom, and other good and
valuable consideration, the receipt and sufficiency of which each Partner
acknowledges and confesses, the Partners hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Certain Definitions. As used in this Agreement, the following terms
have the following respective meanings:
     “Act” means the Delaware Revised Uniform Limited Partnership Act and any
successor statute, as amended from time to time.
     “Adjusted Capital Account” means, with respect to any Partner, the balance
in such Partner’s Capital Account after giving effect to the following
adjustments:
          (a) Credit to such Capital Account of any amounts that such Partner is
obligated or deemed obligated to contribute pursuant to the penultimate
sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and
          (b) Debit to such Capital Account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6) of the Regulations.
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be
interpreted consistently therewith.
     “Adjustment Date” means (i) the date on which any distributions are made
pursuant to Section 5.03, but no later than the fifth Business Day following the
payment date for each distribution made by EPD with respect to EPD Units or by
EPE with respect to EPE Units, and (ii) as soon as practicable following the
receipt of proceeds by the Partnership from the disposition of EPD Units or EPE
Units, as the case may be, but no later than the fifth Business Day following
the receipt of any proceeds by the Partnership from the disposition of EPD Units
or EPE Units.
     “Affiliate” means with respect to any Person any other Person that directly
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control

 



--------------------------------------------------------------------------------



 



with, the Person specified. For the purpose of this definition, “control” shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
     “Agreement” has the meaning given it in the introductory paragraph hereof.
     “Applicable Percentage” means with respect to a disposition of less than
all the Units owned by the Partnership, the quotient (expressed as a percentage)
of the number of Units held by the Partnership immediately after such
disposition divided by the number of Units held by the Partnership immediately
before such disposition.
     “Bankrupt Partner” means any Partner (whether a General Partner or a
Limited Partner) with respect to which an event of the type described in
Section 17-402(a)(4) or (5) of the Act (or any equivalent successor provision)
shall have occurred, subject to the lapsing of any period of time therein
specified.
     “Business Day” means any day other than a Saturday, Sunday, or day on which
commercial banks in the State of Texas are authorized or required to be closed
for business.
     “Capital Account” means the account maintained for each Partner pursuant to
Section 4.04.
     “Capital Contribution” means any contribution by a Partner to the capital
of the Partnership.
     “Certificate” means the Certificate of Limited Partnership of the
Partnership referred to in Section 2.05, as it may be amended or restated from
time to time.
     “Change of Control” means Duncan shall (i) cease to own, directly or
indirectly, at least a majority of the equity interests in the General Partner,
the general partner of EPD or the general partner of EPE, or (ii) shall cease to
have the ability to elect, directly or indirectly, at least a majority of the
directors of the general partner of EPD or of the general partner of EPE.
     “Class A Capital Base” means the amount of any contributions of cash or
cash equivalents made by the Class A Limited Partner to the Partnership,
adjusted on each Adjustment Date as follows:
          (a) increased by the Class A Preference Return that has accrued since
the previous Adjustment Date (or in the case of the first Adjustment Date, since
the Closing Date); and
          (b) decreased by all distributions made to the Class A Limited Partner
since the previous Adjustment Date (or in the case of the first Adjustment Date,
since the Closing Date).
     “Class A Limited Partner” means EPCO Holdings, Inc., a Texas corporation,
and its successors and assigns.

2



--------------------------------------------------------------------------------



 



     “Class A Preference Return” means the sum of the amounts determined for
each day, equal to the Class A Preference Return Rate multiplied by the Class A
Capital Base.
     “Class A Preference Return Amount” means the aggregate Class A Preference
Return minus all prior distributions to the Class A Limited Partner pursuant to
Sections 5.03(a) and 5.04(a).
     “Class A Preference Return Rate” means a percent per annum equal to 5.0%
divided by 365 or 366 days, as the case may be, during such calendar year.
     “Class B Limited Partner” means any Person executing (by power of attorney
or otherwise) this Agreement as of the date hereof as a Class B Limited Partner
or hereafter admitted to the Partnership as a Class B Limited Partner as herein
provided, but shall not include any Person who has ceased to be a Class B
Limited Partner in the Partnership.
     “Class B Percentage Interest” means with respect to each Class B Limited
Partner the quotient (expressed as a percentage) of (i) such Class B Limited
Partner’s Sharing Points, divided by (ii) the Sharing Points of all Class B
Limited Partners. For purposes of calculating the Class B Percentage Interest,
Sharing Points attributable to interests in the Partnership that are forfeited
pursuant to Section 3.07 shall be ignored.
     “Closing Date” means the date on which the Class A Limited Partner first
contributes cash to the Partnership.
     “Code” means the Internal Revenue Code of 1986, and any successor statute,
as amended from time to time.
     “Default Interest Rate” means a varying per annum rate equal at any given
time to the lesser of (a) four percentage points in excess of the General
Interest Rate and (b) the maximum rate permitted by applicable law.
     “Disability” means the event whereby a Limited Partner becomes entitled to
receive long-term disability benefits under the long-term disability plan of the
General Partner or any of its Affiliates.
     “Dispose,” “Disposing,” or “Disposition” means a sale, assignment,
transfer, exchange, mortgage, pledge, grant of a security interest, or other
disposition or encumbrance, or the acts thereof, other than by divorce, legal
separation or other dissolution of a Partner’s marriage.
     “Duncan” means, collectively, individually or in any combination, Dan L.
Duncan, his wife, descendants, heirs and/or legatees and/or distributees of Dan
L. Duncan’s estate, and/or trusts established for the benefit of his wife,
descendants, such legatees and/or distributees and/or their respective
descendants, heirs, legatees and distributees.
     “EPCO” means EPCO, Inc., a Texas corporation.
     “EPD” means Enterprise Products Partners L.P., a Delaware limited
partnership.

3



--------------------------------------------------------------------------------



 



     “EPE” means Enterprise GP Holdings L.P., a Delaware limited partnership.
     “EPD Units” means common units representing limited partner interests in
EPD.
     “EPE Units” means units representing limited partner interests in EPE.
     “General Interest Rate” means a varying per annum rate equal at any given
time to the lesser of (a) the interest rate publicly quoted by J.P. Morgan Chase
from time to time as its prime commercial or similar reference interest rate,
and (b) the maximum rate permitted by applicable law.
     “General Partner” means EPCO or any Person hereafter admitted to the
Partnership as a general partner as herein provided, but shall not include any
Person who has ceased to be a general partner in the Partnership.
     “Limited Partner” means the Class A Limited Partner or any Class B Limited
Partner.
     “Net Income” and “Net Loss” mean, respectively, subject to Section 4.04, an
amount equal to the Partnership’s taxable income or loss determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
          (a) Any income of the Partnership that is exempt from federal income
tax and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this definition of Net Income and Net Loss shall be added to such
taxable income or loss;
          (b) Any expenditures of the Partnership described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Section 1.704-1(b)(2)(iv)(i) of the Regulations, and not otherwise
taken into account in computing Net Income or Net Loss pursuant to this
definition of Net Income and Net Loss, shall be subtracted from such taxable
income or loss;
          (c) In the event the value of any Partnership property is adjusted
pursuant to Section 4.04 (i) such adjustment shall be taken into account as gain
or loss from the disposition of such Partnership property for purposes of
computing Net Income or Net Loss, (ii) if such property is subject to
depreciation, cost recovery, depletion or amortization, any further deductions
for such depreciation, cost recovery, depletion or amortization attributable to
such property shall be determined taking into account such adjustment, and
(iii) in determining the amount of any income, gain or loss attributable to the
taxable disposition of such property such adjustment (and the related
adjustments for depreciation, cost recovery, depletion or amortization) shall be
taken into account;
          (d) To the extent an adjustment to the adjusted tax basis of any
Partnership Property pursuant to Code Section 734(b) is required, pursuant to
Section 1.704-1(b)(2)(iv)(m)(4) of the Regulations, to be taken into account in
determining Capital Accounts as a result of a Distribution other than in
liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment

4



--------------------------------------------------------------------------------



 



increases the basis of the asset) or loss (if the adjustment decreases such
basis) from the disposition of such Partnership Property and shall be taken into
account for purposes of computing Net Income or Net Loss; and
          (e) Any items that are allocated pursuant to Section 5.01(b) shall not
be taken into account in computing Net Income or Net Loss.
     “Partner” means the General Partner, the Class A Limited Partner or any
Class B Limited Partner.
     “Partnership” has the meaning given it in the introductory paragraph.
     “Person” has the meaning given it in the Act.
     “Qualifying Termination” means the termination of a Class B Limited
Partner’s employment with the General Partner and its Affiliates due to
(i) death, (ii) receiving long-term disability benefits under the long-term
disability plan of the General Partner or any of its Affiliates or
(iii) retirement with the approval of the General Partner on or after reaching
age 60.
     “Regulations” means the regulations promulgated under Section 704 of the
Code.
     “Required Interest” means one or more Class B Limited Partners having among
them more than 50% of the Class B Percentage Interests of all Limited Partners
in its or their capacities as such.
     “Sharing Points” means, with respect to each Class B Limited Partner, the
number of Sharing Points granted by the General Partner to such Class B Limited
Partner (which number is set forth on the Power of Attorney executed by the
Class B Limited Partner and delivered to the General Partner), as the same may
be amended from time to time pursuant to the terms of this Agreement.
     “Units” means the EPD Units and the EPE Units, collectively.
     “Vesting Date” means the earliest of (i) the sixth anniversary of the date
of this Agreement, (ii) a Change of Control or (iii) dissolution of the
Partnership.
     1.02 Other Definitions. Other terms defined herein have the meanings so
given them.
ARTICLE II
ORGANIZATIONAL MATTERS
     2.01 Formation. The Partnership has been previously formed as a Delaware
limited partnership for the purposes hereinafter set forth under and pursuant to
the provisions of the Act.
     2.02 Name. The name of the Partnership is “Enterprise Unit L.P.” and all
Partnership business shall be conducted in such name or such other name or names
that comply with applicable law as the General Partner may designate from time
to time.

5



--------------------------------------------------------------------------------



 



     2.03 Registered Office; Registered Agent; Other Offices. The registered
office of the Partnership in the State of Delaware shall be at such place as the
General Partner may designate from time to time. The registered agent for
service of process on the Partnership in the State of Delaware or any other
jurisdiction shall be such Person or Persons as the General Partner may
designate from time to time. The Partnership may have such other offices as the
General Partner may designate from time to time.
     2.04 Purposes. The purposes of the Partnership are to acquire, own, sell,
exchange or otherwise dispose of Units, which the General Partner anticipates
will be comprised of approximately 50% EPD Units and approximately 50% EPE
Units, and to enter into, make and perform all contracts and other undertakings
and to engage in any other business, activity or transaction that now or
hereafter may be necessary, incidental, proper, advisable, or convenient, as
determined by the General Partner, to accomplish the foregoing purposes.
     2.05 Certificate; Foreign Qualification. The General Partner has previously
executed and caused to be filed with the Secretary of State of the State of
Delaware a Certificate of Limited Partnership, effective as of February 19,
2008, containing information required by the Act and such other information as
the General Partner deemed appropriate. Prior to conducting business in any
jurisdiction other than Delaware, the General Partner shall cause the
Partnership to comply, to the extent such matters are reasonably within the
control of the General Partner, with all requirements necessary to qualify the
Partnership as a foreign limited partnership (or a partnership in which the
Limited Partners have limited liability) in such jurisdiction. Upon the request
of the General Partner, each Partner shall execute, acknowledge, swear to, and
deliver all certificates and other instruments conforming with this Agreement
that are necessary or appropriate as determined by the General Partner to
qualify, continue, and terminate the Partnership as a limited partnership under
the laws of the State of Delaware and to qualify, continue, and terminate the
Partnership as a foreign limited partnership (or a partnership in which the
Limited Partners have limited liability) in all other jurisdictions in which the
Partnership may conduct business, and to this end the General Partner may use
the power of attorney described in Section 6.04.
     2.06 Term. The term of this Partnership shall continue in existence until
the close of Partnership business on the earliest to occur of (i) the fiftieth
anniversary of the date of this Agreement, and (ii) such earlier time as this
Agreement may specify.
     2.07 Merger or Consolidation. The Partnership may merge or consolidate with
or into another business entity, or enter into an agreement to do so, with the
consent of the General Partner and a Required Interest.
ARTICLE III
PARTNERS; DISPOSITIONS OF INTERESTS
     3.01 Partners. The General Partner, the Class A Limited Partner and the
Class B Limited Partners of the Partnership are the Persons executing (by power
of attorney or otherwise) this Agreement as of the date hereof as the General
Partner, the Class A Limited Partner and the Class B Limited Partners,
respectively, each of which is admitted to the Partnership as the

6



--------------------------------------------------------------------------------



 



General Partner, Class A Limited Partner or a Class B Limited Partner, as the
case may be, effective as of the date hereof.
     3.02 Representations and Warranties. Each Partner hereby represents and
warrants to the Partnership and each other Partner that (a) if such Partner is a
corporation, it is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation and is duly qualified and in
good standing as a foreign corporation in the jurisdiction of its principal
place of business (if not incorporated therein), (b) if such Partner is a trust,
estate or other entity, it is duly formed, validly existing, and (if applicable)
in good standing under the laws of the jurisdiction of its formation, and if
required by law is duly qualified to do business and (if applicable) in good
standing in the jurisdiction of its principal place of business (if not formed
therein), (c) such Partner has full corporate, trust, or other applicable right,
power and authority to enter into this Agreement and to perform its obligations
hereunder and all necessary actions by the board of directors, trustees,
beneficiaries, or other Persons necessary for the due authorization, execution,
delivery, and performance of this Agreement by such Partner have been duly
taken, and such authorization, execution, delivery, and performance do not
conflict with any other agreement or arrangement to which such Partner is a
party or by which it is bound, and (d) such Partner is acquiring its interest in
the Partnership for investment purposes and not with a view to distribution
thereof.
     3.03 Restrictions on the Disposition of an Interest.
          (a) No Class B Limited Partner may Dispose of all or part of its
interest in the Partnership without the prior written consent (which may be
given or withheld in its sole discretion) of the General Partner, and then only
after Sections 3.03(c), (d) and (e) have been complied with, except that Class B
Limited Partners may Dispose of all of its interest upon the death of such
Class B Limited Partner or upon becoming a Bankrupt Partner, but in each case
only after compliance with Sections 3.03(c), (d) and (e). Neither the General
Partner nor the Class A Limited Partner may Dispose of all or a part of its
interest in the Partnership to a Person who is not an Affiliate of Duncan
without the prior written consent of a Required Interest, and then only after
Sections 3.03(c), (d) and (e) have been complied with.
          (b) Subject to the provisions of Sections 3.03(c), (d) and (e), a
permitted transferee of all or a part of a Partner’s interest in the Partnership
shall be admitted to the Partnership as a General Partner or a Limited Partner
(as applicable) with, in the case of Class B Limited Partners, such Sharing
Points (no greater than the Sharing Points of the Class B Limited Partners
effecting such Disposition immediately prior thereto) as the Partner effecting
such Disposition and such permitted transferee may agree.
          (c) The Partnership shall not recognize for any purpose any purported
Disposition of an interest in the Partnership or distributions therefrom unless
and until the provisions of this Section 3.03 shall have been satisfied and
there shall have been delivered to the General Partner a document (i) executed
by both the Partner effecting such Disposition and the Person to which such
interest or interest in distributions are to be Disposed, (ii) including the
written acceptance by any Person to be admitted to the Partnership of all the
terms and provisions of this Agreement, such Person’s notice address, and an
agreement by such Person to perform and discharge timely all of the obligations
and liabilities in respect of the interest being

7



--------------------------------------------------------------------------------



 



obtained, (iii) setting forth, in the case of the Class B Limited Partners, the
Sharing Points of the Class B Limited Partners effecting such Disposition and
the Person to which such interest is Disposed after such Disposition (which
together shall total the Sharing Points of the Class B Limited Partners
effecting such Disposition prior thereto), (iv) containing a representation and
warranty that such Disposition complied with all applicable laws and regulations
(including securities laws) and a representation and warranty by such Person
that the representations and warranties in Section 3.02 are true and correct
with respect to such Person. Each such Disposition and, if applicable, admission
shall be effective as of the first day of the calendar month immediately
succeeding the month in which the General Partner shall receive such
notification of Disposition and the other requirements of this Section 3.03
shall have been met unless the General Partner and the Partner affecting such
Disposition agree to a different effective date; provided, however, that if
there shall be only one General Partner and such Disposition or admission and,
as a result of such Disposition such General Partner would cease to be a General
Partner, such permitted transferee shall be deemed admitted as a General Partner
immediately prior to such cessation.
          (d) Notwithstanding any provision of this Agreement to the contrary,
the right of any Partner to Dispose of an interest in the Partnership or
distributions therefrom or of any Person to be admitted to the Partnership in
connection therewith shall not exist or be exercised (i) unless and until the
Partnership shall have received a favorable opinion of the Partnership’s legal
counsel or of other legal counsel acceptable to the General Partner to the
effect that such Disposition or admission is not required to be registered under
the Securities Act of 1933 or any other applicable securities laws, and such
Disposition or admission would not cause the Partnership to become an
“investment company” required to register under the Investment Company Act of
1940, and (ii) unless such Disposition or admission would not result in the
Partnership being treated as an association taxable as a corporation for federal
income tax purposes or as a publicly traded partnership as defined in
Section 7704 of the Code. The General Partner, however, may waive the
requirements of Section 3.03(d)(i).
          (e) All costs (including, without limitation, the legal fees incurred
in connection with the obtaining of the legal opinions referred to in
Section 3.03(d)) incurred by the Partnership in connection with any Disposition
or admission of a Person to the Partnership pursuant to this Section 3.03 shall
be borne and paid by the Partner effecting such Disposition within 10 days after
the receipt by such Person of the Partnership’s invoice for the amount due.
          (f) In the event of a Disposition of an interest in the Partnership
pursuant to the death of a Limited Partner that would, in the opinion of the
Partnership’s legal counsel, result in the Partnership becoming an “investment
company” required to register under the Investment Company Act of 1940, the
General Partner shall have the right to purchase such interest from the estate
(or beneficiaries) of such deceased Partner for a price equal to the amount that
the deceased Partner’s estate (or beneficiaries) would receive if all of the
Units held by the Partnership were sold at a price equal to the closing sale
price per Unit as reported by the New York Stock Exchange (or such other
applicable trading market) on the day prior to the exercise of such right by the
General Partner and the proceeds from such sale were distributed to the Partners
in accordance with the provisions of Section 5.04. The determination by the
General Partner of the foregoing purchase price of such deceased Partner’s
interest in the Partnership shall be conclusive and binding on the deceased
Partner’s estate and beneficiaries.

8



--------------------------------------------------------------------------------



 



          (g) Any attempted Disposition by a Person of an interest or right, or
any part thereof, in or in respect of the Partnership other than in accordance
with this Section 3.03 shall be, and is hereby declared, null and void ab
initio.
     3.04 Additional Partners. Subject to the provisions of Sections 12.05 and
3.03, additional Persons may be admitted to the Partnership as General Partners
or Limited Partners, only to the extent that, and on such terms and conditions
as, the General Partner shall consent at the time of such admission or issuance.
Such admission or issuance shall, in the case of a Class B Limited Partners,
specify the Sharing Points applicable thereto. Any such admission must comply
with the provisions of Section 3.03(d) and shall not be effective until such new
Partner shall have executed and delivered to the General Partner a document
including such new Partner’s notice address, acceptance of all the terms and
provisions of this Agreement, an agreement to perform and discharge timely all
of its obligations and liabilities hereunder, and a representation and warranty
that the representations and warranties in Section 3.02 are true and correct
with respect to such new Partner.
     3.05 Interests in a Partner. No Partner that is not a natural person shall
cause or permit an interest, direct or indirect, in itself to be Disposed of
such that, on account of such Disposition, the Partnership would become an
association taxable as a corporation for federal income tax purposes.
     3.06 Spouses of Partners. A spouse of a Partner does not become a Partner
as a result of such marital relationship or by reason of a divorce, legal
separation or other dissolution of marriage. If, in the event of a divorce,
legal separation or other dissolution of marriage of a Partner, a former spouse
of a Partner is awarded ownership of, or an interest in, all or part of a
Partner’s interest in the Partnership (the “Awarded Interest”), the Awarded
Interest shall automatically and immediately be forfeited and cancelled without
payment on such date.
     3.07 Vesting of Limited Partners. One hundred percent (100%) of Class B
Limited Partner’s interest in the Partnership shall vest on the Vesting Date,
but only if (i) on such date such Class B Limited Partner continues to be an
active, full-time employee of the General Partner or any of its Affiliates or
(ii) prior to the Vesting Date, a Qualifying Termination has occurred with
respect to such Class B Limited Partner. At such time as a Class B Limited
Partner ceases, for any reason other than a Qualifying Termination, to be an
active, full-time employee of the General Partner or any of its Affiliates prior
to the Vesting Date, his unvested interest in the Partnership shall be
forfeited. If a Class B Limited Partner ceases to be an active, full-time
employee prior to the Vesting Date, as determined by the General Partner in its
sole discretion, without regard as to how his status is treated by the General
Partner or any of its Affiliates for any of its other compensation or benefit
plans or programs, the Class B Limited Partner will be deemed to have terminated
employment with the General Partner and its Affiliates and forfeited his
unvested interest in the Partnership for purposes of this Agreement. The Capital
Account attributable to any Class B Limited Partner’s interest in the
Partnership that is forfeited pursuant to Section 3.06, this Section 3.07 or
otherwise hereunder shall be allocated to the remaining Class B Limited Partners
in accordance with their respective Class B Participation Interests.

9



--------------------------------------------------------------------------------



 



     3.08 Services Provided by the Partners. The interests in the Partnership
held by the Partners are for the benefit of certain employees in connection with
services rendered or to be rendered by the Partners. EPCO shall be an express
third-party beneficiary of the services provided by the Partners.
ARTICLE IV
CAPITAL CONTRIBUTIONS
     4.01 Initial and Additional Capital Contributions. In connection with the
formation of the Partnership, the General Partner contributed $1,000 to the
Partnership and on the Closing Date and the Class A Limited Partner has agreed
to contribute to the Partnership $18,000,000. No Class B Limited Partners is
obligated to make a contribution to the Partnership. Subject to the provisions
of applicable law or except as otherwise provided for herein, no Partner shall
be liable for or obligated to make an additional Capital Contribution to the
Partnership, whether for the purpose of enabling the Partnership to meet its
obligations under Section 6.03 or for any other purpose. The Class A Limited
Partner, in its sole discretion and without the consent of any of the Class B
Limited Partners or the General Partner, may make additional Capital
Contributions in excess of $18,000,000, provided that any such voluntary
additional Capital Contributions will not have the effect of changing the
Sharing Points of any Class B Limited Partner. The initial Capital Account of
the General Partner is $1,000, the initial Capital Account of the Class A
Limited Partner as of the Closing Date is the amount of cash actually
contributed by the Class A Limited Partner as of the Closing Date, and the
initial Capital Account of each Class B Limited Partner is zero.
     4.02 Return of Contributions. No Partner shall be entitled to the return of
any part of its Capital Contributions or to be paid interest in respect of
either its Capital Account or any Capital Contribution made by it. No unrepaid
Capital Contribution shall be deemed or considered to be a liability of the
Partnership or of any Partner. No Partner shall be required to contribute,
advance or lend any cash or property to the Partnership to enable the
Partnership to return any Partner’s Capital Contributions to the Partnership. To
the extent, however, any Partner (by mistake, overpayment or otherwise) advances
funds to the Partnership in excess of the Capital Contributions called for under
Section 4.01, such excess amounts shall not be Capital Contributions and (other
than advances made by the General Partner pursuant to Section 4.03 below) shall
be promptly returned by the Partnership to the Partner so advancing such funds.
     4.03 Advances by General Partner. At any time that the Partnership shall
not have sufficient cash to pay its obligations, the General Partner may, but
shall not be obligated to, advance such funds for or on behalf of the
Partnership. Each such advance shall constitute a loan from the General Partner
to the Partnership and shall bear interest from the date of the advance until
the date of repayment at the General Interest Rate. Any advances made by the
General Partner pursuant to this Section 4.03 shall not be considered to be
Capital Contributions. All advances shall be repaid out of the next available
funds of the Partnership, including Capital Contributions received.
     4.04 Capital Accounts. A Capital Account shall be established and
maintained for each Partner. Each Partner’s Capital Account (a) shall be
increased by (i) the amount of money

10



--------------------------------------------------------------------------------



 



contributed by that Partner to the Partnership, (ii) the fair market value of
property, if any, contributed by that Partner to the Partnership (net of
liabilities secured by such contributed property that the Partnership is
considered to assume or take subject to under Section 752 of the Code), and
(iii) allocations to that Partner of Partnership income and gain (or items
thereof), including income and gain exempt from tax and income and gain
described in Regulation Section 1.704-1(b)(2)(iv)(g), but excluding income and
gain described in Regulation Section 1.704-1(b)(4)(i), and (b) shall be
decreased by (i) the amount of money distributed to that Partner by the
Partnership, (ii) the fair market value of property distributed to that Partner
by the Partnership (net of liabilities secured by such distributed property that
such Partner is considered to assume or take subject to under Section 752 of the
Code), (iii) allocations to that Partner of expenditures of the Partnership
described in Section 705(a)(2)(B) of the Code, and (iv) allocations of
Partnership loss and deduction (or items thereof), including loss and deduction
described in Regulation Section 1.704-1(b)(2)(iv)(g), but excluding items
described in clause (b)(iii) above and loss or deduction described in
Regulation Section 1.704-1(b)(4)(i). The Partners’ Capital Accounts also shall
be maintained and adjusted as permitted by the provisions of Regulation Section
1.704-1(b)(2)(iv)(f) and as required by the other provisions of
Regulation Sections 1.704-1(b)(2)(iv) and 1.704-1(b)(4), including adjustments
to reflect the allocations to the Partners of depreciation, amortization, and
gain or loss as computed for book purposes rather than the allocation of the
corresponding items as computed for tax purposes, as required by Regulation
Section 1.704-1(b)(2)(iv)(g). A Partner that has more than one interest in the
Partnership shall have a single Capital Account that reflects all such
interests, regardless of the class of interests owned by such Partner and
regardless of the time or manner in which such interests were acquired;
provided, that Partners that are Affiliates but nevertheless separate legal
entities shall have separate Capital Accounts. Upon the transfer of all or part
of an interest in the Partnership, the Capital Account of the transferor that is
attributable to the transferred interest in the Partnership shall carry over to
the transferee Partner in accordance with the provisions of
Regulation Section 1.704-1(b)(2)(iv)(l).
ARTICLE V
ALLOCATIONS AND DISTRIBUTIONS
     5.01 Allocations.
          (a) Net Income and Net Loss. For purposes of maintaining the Capital
Accounts, Net Income or Net Loss (and all items included in the computation
thereof) shall be allocated among the Partners as follows:
               (i) Net Income:
                    (A) First, to the Class A Limited Partner until the Class A
Limited Partner’s Adjusted Capital Account equals the Class A Capital Base; and
                    (B) Thereafter, to the Class B Limited Partners in
accordance with their respective Class B Percentage Interests.

11



--------------------------------------------------------------------------------



 



               (ii) Net Loss:
                    (A) First, to the Class B Limited Partners in accordance
with their respective Class B Percentage Interests until the Adjusted Capital
Accounts of the Class B Limited Partners are reduced to zero; and
                    (B) Thereafter, to the Class A Limited Partner.
          (b) Special Allocations. Notwithstanding any other provision of this
Section 5.01, the following special allocations shall be made for such taxable
period:
               (i) Partnership Minimum Gain Chargeback. Notwithstanding any
other provision of this Section 5.01, if there is a net decrease in Partnership
Minimum Gain during any Partnership taxable period, each Partner shall be
allocated items of Partnership income and gain for such period (and, if
necessary, subsequent periods) in the manner and amounts provided in
Regulation Sections 1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any
successor provision. For purposes of this Section 5.01(b), each Partner’s
Adjusted Capital Account balance shall be determined, and the allocation of
income or gain required hereunder shall be effected, prior to the application of
any other allocations pursuant to this Section 5.01(b) with respect to such
taxable period (other than an allocation pursuant to Sections 5.01(b)(vi) and
5.01(b)(vii)). This Section 5.01(b)(i) is intended to comply with the
Partnership Minimum Gain chargeback requirement in Regulation Section 1.704-2(f)
and shall be interpreted consistently therewith.
               (ii) Chargeback of Partner Nonrecourse Debt Minimum Gain.
Notwithstanding the other provisions of this Section 5.01 (other than
Section 5.01(b)(i)), except as provided in Regulation Section 1.704-2(i)(4), if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain during any
Partnership taxable period, any Partner with a share of Partner Nonrecourse Debt
Minimum Gain at the beginning of such taxable period shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Regulation Sections 1.704-2(i)(4)
and 1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 5.01(b), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 5.01(b), other than Section 5.01(b)(i) and other than an allocation
pursuant to Sections 5.01(b)(vi) and 5.01(b)(vii), with respect to such taxable
period. This Section 5.01(b)(ii) is intended to comply with the chargeback of
items of income and gain requirement in Regulation Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.
               (iii) Qualified Income Offset. In the event any Partner
unexpectedly receives any adjustments, allocations or distributions described in
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be specially
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Regulations, the deficit balance, if any, in its
Adjusted Capital Account created by such adjustments, allocations or
distributions as quickly as possible unless such deficit balance is otherwise
eliminated pursuant to Section 5.01(b)(i) or (ii).

12



--------------------------------------------------------------------------------



 



               (iv) Gross Income Allocations. In the event any Partner has a
deficit balance in its Capital Account at the end of any Partnership taxable
period in excess of the sum of (A) the amount such Partner is required to
restore pursuant to the provisions of this Agreement and (B) the amount such
Partner is deemed obligated to restore pursuant to
Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such Partner shall be
specially allocated items of Partnership gross income and gain in the amount of
such excess as quickly as possible; provided, that an allocation pursuant to
this Section 5.01(b)(iv) shall be made only if and to the extent that such
Partner would have a deficit balance in its Capital Account as adjusted after
all other allocations provided for in this Section 5.01 have been tentatively
made as if this Section 5.01(b)(iv) were not in this Agreement.
               (v) Nonrecourse Deductions. Nonrecourse Deductions for any
taxable period shall be allocated to the Partners in accordance with their
respective Percentage Interests. If the General Partner determines that the
Partnership’s Nonrecourse Deductions should be allocated in a different ratio to
satisfy the safe harbor requirements of the Regulations promulgated under
Section 704(b) of the Code, the General Partner is authorized, upon notice to
the other Partners, to revise the prescribed ratio to the numerically closest
ratio that does satisfy such requirements.
               (vi) Partner Nonrecourse Deductions. Partner Nonrecourse
Deductions for any taxable period shall be allocated 100% to the Partner that
bears the Economic Risk of Loss with respect to the Partner Nonrecourse Debt to
which such Partner Nonrecourse Deductions are attributable in accordance with
Regulation Section 1.704-2(i). If more than one Partner bears the Economic Risk
of Loss with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse
Deductions attributable thereto shall be allocated between or among such
Partners in accordance with the ratios in which they share such Economic Risk of
Loss.
               (vii) Nonrecourse Liabilities. For purposes of
Regulation Section 1.752-3(a)(3), the Partners agree that Nonrecourse
Liabilities of the Partnership in excess of the sum of (A) the amount of
Partnership Minimum Gain and (B) the total amount of Nonrecourse Built-in Gain
shall be allocated among the Partners in accordance with their respective
Percentage Interests.
               (viii) Code Section 754 Adjustments. To the extent an adjustment
to the adjusted tax basis of any Partnership asset pursuant to Section 734(b) or
743(b) of the Code is required, pursuant to
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such item of gain or loss
shall be specially allocated to the Partners in a manner consistent with the
manner in which their Capital Accounts are required to be adjusted pursuant to
such Section of the Regulations.
          (c) Allocations Caused by Transfer of Interest. All items of income,
gain, loss, deduction, and credit allocable to any interest in the Partnership
that may have been transferred shall be allocated between the transferor and the
transferee based upon that portion of the calendar year during which each was
recognized as owning such interest, without regard to the results of Partnership
operations during any particular portion of such calendar year and

13



--------------------------------------------------------------------------------



 



without regard to distributions made to the transferor and the transferee during
such calendar year; provided, however, that such allocation shall be made in
accordance with a method permissible under Section 706 of the Code and the
regulations thereunder.
     5.02 Income Tax Allocations.
          (a) Except as provided in this Section 5.02, each item of income,
gain, loss and deduction of the Partnership for federal income tax purposes
shall be allocated among the Partners in the same manner as such items are
allocated for purposes of maintaining Capital Account under Section 5.01.
          (b) For federal and state income tax purposes, income, gain, loss, and
deduction with respect to property contributed to the Partnership by a Partner
or revalued pursuant to Regulation Section 1.704-1(b)(2)(iv)(f) shall be
allocated among the Partners in a manner that takes into account the variation
between the adjusted tax basis of such property and its book value, as required
by Section 704(c) of the Code and Regulation Section 1.704-1(b)(4)(i), using any
allocation method permitted by Regulation Section 1.704-3.
          (c) The Partnership will follow the proposed Treasury Regulations that
were issued on May 24, 2005, regarding the issuance of partnership equity for
services (including Prop. Treas. Reg. Sections 1.83-3, 1.83-6, 1.704-1, 1.706-3,
1.721-1 and 1.761-1), as such regulations may be subsequently amended, upon the
issuance of equity membership interests or options issued for services rendered
or to be rendered, until final Treasury Regulations regarding these matters are
issued. In furtherance of the foregoing, the definition of Capital Account and
the allocations of Net Income and Net Loss of the Partnership shall be made in a
manner that is consistent with the proposed Treasury Regulations and the
proposed Revenue Procedure described in IRS Notice 2005-43, or provisions
similar thereto, are adopted as final (or temporary) rules (the “New Rules”),
and the General Partner is authorized to make such amendments to this Agreement
(including provision for any safe harbor election authorized by the New Rules)
as the General Partner may determine to be necessary or advisable.
     5.03 Distributions of Cashflow from Units. Promptly following the receipt
of any distributions with respect to Units, the General Partner shall cause to
be distributed to the Partners such receipts (and any income from the temporary
investment thereof) in the manner set forth below, provided, that the General
Partner may withhold and not distribute such portion of any such receipts that
the General Partner has determined in its sole but good faith discretion should
be withheld to pay expenses of the Partnership. Distribution to the Partners
pursuant to this Section 5.03 shall be made as follows:
          (a) First, to the Class A Limited Partner until the Class A Limited
Partner’s Class A Preference Return Amount has been reduced to zero; and
          (b) Thereafter, to the Class B Limited Partners in accordance with the
Class B Percentage Interests.
     5.04 Distributions of Proceeds from Sales of Units. Promptly following the
receipt of any proceeds from the sale of any Units by the Partnership, the
General Partner shall cause to be distributed to the Partners such receipts in
the manner set forth below, provided that the

14



--------------------------------------------------------------------------------



 



General Partner may withhold and not distribute such portion of any such
receipts that the General Partner has determined in its sole but good faith
discretion should be withheld to pay expenses of the Partnership. Distribution
to the Partners pursuant to this Section 5.04 shall be made as follows:
          (a) First, to the Class A Limited Partner until the Class A Preference
Return Amount has been reduced to zero;
          (b) Next, to the Class A Limited Partner until the Class A Capital
Base is reduced to zero; and
          (c) Thereafter, to the Class B Limited Partners in accordance with the
Class B Percentage Interests.
     5.05 Restrictions on Distributions of Units. The Partners and the
Partnership hereby agree that they shall not cause the Partnership to offer for
sale, sell, pledge or otherwise transfer, distribute or dispose of the Units
held by the Partnership prior to the Vesting Date.
ARTICLE VI
MANAGEMENT AND OPERATION
     6.01 Management of Partnership Affairs. Except for situations in which the
approval of the Limited Partners is expressly required by this Agreement or by
non-waivable provisions of applicable law, the General Partner shall have full,
complete, and exclusive authority to manage and control the business, affairs,
and properties of the Partnership, to make all decisions regarding the same, and
to perform any and all other acts or activities customary or incident to the
management of the Partnership’s business. The General Partner shall receive no
compensation for its services as such. Subject to the other express provisions
hereof, the General Partner shall make or take all decisions and actions for the
Partnership not otherwise provided for herein, including, without limitation,
the following:
          (a) acquiring, holding, managing, selling, Disposing of, and otherwise
dealing with and investing in (i) the Partnership’s Units, or (ii) temporary
investments of Partnership capital in U.S. government securities, certificates
of deposit with maturities of less than one year, commercial paper (rated or
unrated), and other highly liquid securities;
          (b) entering into, making, and performing all contracts, agreements,
and other undertakings binding the Partnership, as may be necessary,
appropriate, or advisable in furtherance of the purposes of the Partnership and
making all decisions and waivers thereunder;
          (c) opening and maintaining bank and investment accounts and drawing
checks and other orders for the payment of monies;
          (d) maintaining the assets of the Partnership in compliance with
applicable securities laws and protecting and preserving the Partnership’s title
thereto;
          (e) collecting all sums due the Partnership;

15



--------------------------------------------------------------------------------



 



          (f) to the extent that funds of the Partnership are available
therefor, paying as they become due all debts and obligations of the
Partnership;
          (g) causing securities owned by the Partnership to be registered in
the Partnership’s name or in the name of a nominee or to be held in street name,
as the General Partner may elect;
          (h) selecting, removing, and changing the authority and responsibility
of lawyers, accountants, brokers, and other advisors and consultants;
          (i) obtaining insurance for the Partnership to the extent the General
Partner deems appropriate; and
          (j) determining distributions of Partnership cash as provided in
Sections 5.03 and 5.04.
     6.02 Duties and Obligations of General Partner. The General Partner shall
endeavor to conduct the affairs of the Partnership in the best interests of the
Partnership and the mutual best interests of the Partners, including, without
limitation, the safekeeping and use of all Partnership funds and assets and the
use thereof for the benefit of the Partnership. The General Partner at all times
shall act in good faith in all activities relating to the conduct of the
business of the Partnership. The General Partner shall devote such time as it
deems necessary to conduct the business and affairs of the Partnership in an
appropriate manner.
     6.03 Release and Indemnification. TO THE FULLEST EXTENT PERMITTED BY LAW,
THE PARTNERSHIP AND EACH OTHER PARTNER ON BEHALF OF ITSELF AND ITS SUCCESSORS
AND ASSIGNS HEREBY RELEASES, ACQUITS, AND FOREVER DISCHARGES THE GENERAL PARTNER
AND THE CLASS A LIMITED PARTNER, THEIR PARTNERS OR SHAREHOLDERS, AND THEIR
DIRECTORS, OFFICERS, EMPLOYEES, PARTNERS, REPRESENTATIVES, AND AGENTS AND EACH
OTHER PERSON, IF ANY, CONTROLLING OR EMPLOYING SUCH PERSONS OR ENTITIES
(COLLECTIVELY, THE “INDEMNITEES”) FROM ALL CLAIMS, DEMANDS, OR CAUSES OF ACTION
OF ANY CHARACTER THAT SUCH PARTY MAY HAVE, WHETHER KNOWN OR UNKNOWN, AGAINST ANY
INDEMNITEE IN CONNECTION WITH THE PARTNERSHIP AND/OR THE BUSINESS CONDUCTED BY
THE PARTNERSHIP; PROVIDED, HOWEVER, THAT SUCH RELEASE SHALL NOT APPLY TO ACTIONS
CONSTITUTING WILLFUL MISCONDUCT OR BAD FAITH. TO THE FULLEST EXTENT PERMITTED BY
LAW, THE PARTNERSHIP SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM AND
AGAINST ALL LOSSES, COSTS, CLAIMS, LIABILITIES, DAMAGES, EXPENSES (INCLUDING,
WITHOUT LIMITATION, COSTS OF SUIT AND ATTORNEYS’ FEES) SUCH INDEMNITEE MAY INCUR
IN CONNECTION WITH THE GENERAL PARTNER’S PERFORMING ITS OBLIGATIONS HEREUNDER
(INCLUDING WITHOUT LIMITATION LOSSES, COSTS, CLAIMS, LIABILITIES, DAMAGES AND
EXPENSES ARISING FROM, OR ALLEGED TO ARISE FROM, THE INDEMNITEE’S ACTIVE OR
PASSIVE, SOLE OR CONCURRENT, NEGLIGENCE OR GROSS NEGLIGENCE), AND THE

16



--------------------------------------------------------------------------------



 



PARTNERSHIP SHALL ADVANCE EXPENSES ASSOCIATED WITH THE DEFENSE OF ANY ACTION
RELATED THERETO; PROVIDED, HOWEVER, THAT SUCH INDEMNITY SHALL NOT APPLY TO
ACTIONS WHICH HAVE BEEN FINALLY, WITHOUT FURTHER RIGHT TO APPEAL, JUDICIALLY
DETERMINED TO CONSTITUTE WILLFUL MISCONDUCT OR BAD FAITH. IF THE INDEMNIFICATION
PROVIDED FOR ABOVE IS NOT PERMITTED OR ENFORCEABLE UNDER APPLICABLE LAW OR IS
OTHERWISE UNAVAILABLE OR INSUFFICIENT TO HOLD HARMLESS THE INDEMNITEES AS
CONTEMPLATED ABOVE, THEN THE PARTNERSHIP SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY THE INDEMNITEES AS A RESULT OF SUCH LOSSES, COSTS, CLAIMS,
LIABILITIES, DAMAGES AND EXPENSES REFERRED TO ABOVE IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE BENEFITS CONTEMPLATED TO BE RECEIVED BY THE
PARTNERSHIP AND THE INDEMNITEES, RESPECTIVELY, FROM THE ACTIONS GIVING RISE TO
SUCH LOSSES, COSTS, CLAIMS, LIABILITIES, DAMAGES OR EXPENSES.
     6.04 Power of Attorney.
          (a) Each Limited Partner hereby constitutes and appoints the General
Partner and, if a liquidator (other than the General Partner) shall have been
selected pursuant to Section 11.02, the liquidator, severally (and any successor
to either thereof by merger, transfer, assignment, election or otherwise) and
each of their authorized officers and attorneys-in-fact, as the case may be,
with full power of substitution, as his true and lawful agent and
attorney-in-fact, with full power and authority in his name, place and stead,
to:
               (i) execute, swear to, acknowledge, deliver, file and record in
the appropriate public offices (A) all certificates, documents and other
instruments (including this Agreement and the Certificate of Limited Partnership
and all amendments or restatements hereof or thereof) that the General Partner
or the liquidator deems necessary or appropriate to form, qualify or continue
the existence or qualification of the Partnership as a limited partnership (or a
partnership in which the Limited Partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (B) all certificates, documents and other instruments
that the General Partner or the liquidator deems necessary or appropriate to
reflect, in accordance with its terms, any amendment, change, modification or
restatement of this Agreement; (C) all certificates, documents and other
instruments (including conveyances and a certificate of cancellation) that the
General Partner or the liquidator deems necessary or appropriate to reflect the
dissolution and liquidation of the Partnership pursuant to the terms of this
Agreement; and (D) all certificates, documents and other instruments relating to
the admission, withdrawal, removal or substitution of any Partner; and
               (ii) execute, swear to, acknowledge, deliver, file and record all
ballots, consents, approvals, waivers, certificates, documents and other
instruments necessary or appropriate, in the discretion of the General Partner
or the liquidator, to make, evidence, give, confirm or ratify any vote, consent,
approval, agreement or other action that is made or given by the Partners
hereunder or is consistent with the terms of this Agreement or is necessary or
appropriate, in the discretion of the General Partner or the liquidator, to
effectuate the terms or

17



--------------------------------------------------------------------------------



 



intent of this Agreement; provided, that when required by any provision of this
Agreement that establishes a percentage of the Limited Partners required to take
any action, the General Partner and the liquidator may exercise the power of
attorney made in this Section 6.04 only after the necessary vote, consent or
approval of the Limited Partners.
This Section 6.04 shall be construed as authorizing the General Partner to amend
this Agreement in any manner subject to any provision of this Agreement that
establishes a percentage of the Limited Partners required to take any action.
          (b) The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, and it shall survive and, to
the maximum extent permitted by law, not be affected by the subsequent death,
incompetency, disability, incapacity, dissolution, bankruptcy or termination of
any Limited Partner and the transfer of all or any portion of such Limited
Partner’s Percentage Interest and shall extend to such Limited Partner’s heirs,
successors, assigns and personal representatives. Each such Limited Partner
hereby agrees to be bound by any representation made by the General Partner or
the liquidator acting in good faith pursuant to such power of attorney; and each
such Limited Partner, to the maximum extent permitted by law, hereby waives any
and all defenses that may be available to contest, negate or disaffirm the
action of the General Partner or the liquidator taken in good faith under such
power of attorney. Each Limited Partner shall execute and deliver to the General
Partner or the liquidator, within 15 days after receipt of the request therefor,
such further designation, powers of attorney and other instruments as the
General Partner or the liquidator deems necessary to effectuate this Agreement
and the purposes of the Partnership.
ARTICLE VII
RIGHTS OF OTHER PARTNERS
     7.01 Information. In addition to the other rights specifically set forth
herein, each Partner shall have access to all information to which such Partner
is entitled to have access pursuant to Section 17-305 of the Act under the
circumstances and subject to the conditions therein stated. Without limiting the
provisions of Section 17-305(b) of the Act, the Partners agree that if the
General Partner from time to time enters into on behalf of the Partnership or
the General Partner contractual obligations regarding the confidentiality of
information received with respect to the Partnership’s business or assets, it
shall not be reasonable for any other Partner or assignee or representative
thereof to examine or copy such information unless such Partner agrees to comply
with the terms of such contractual obligations including without limitation
executing a counterpart of any applicable confidentiality agreements.
     7.02 Limitations. No Limited Partner shall have the authority or power in
its capacity as such to act for or on behalf of the Partnership or any other
Partner, to do any act that would be binding on the Partnership or any other
Partner, or to incur any expenditures on behalf of or with respect to the
Partnership. No Limited Partner shall have the right or power to withdraw from
the Partnership.

18



--------------------------------------------------------------------------------



 



     7.03 Limited Liability. No Limited Partner shall be liable for the losses,
debts, liabilities, contracts, or other obligations of the Partnership except to
the extent required by law or otherwise set forth herein.
ARTICLE VIII
TAXES
     8.01 Tax Returns. The General Partner shall cause to be prepared and filed
all necessary federal and state income tax returns for the Partnership,
including making the elections described in Section 8.02. Each Partner shall
furnish to the General Partner all pertinent information in its possession
relating to Partnership operations that is necessary to enable such income tax
returns to be prepared and filed.
     8.02 Tax Elections. The following elections shall be made on the
appropriate returns of the Partnership:
          (a) to adopt the calendar year as the Partnership’s fiscal year;
          (b) unless the accrual method is required under the applicable
sections of the Code, to adopt the cash method of accounting and to keep the
Partnership’s books and records on the income-tax method;
          (c) if there shall be a distribution of Partnership property as
described in Section 734 of the Code or if there shall be a transfer of a
Partnership interest as described in Section 743 of the Code, upon written
request of any Partner, to elect, pursuant to Section 754 of the Code, to adjust
the basis of Partnership properties;
          (d) to elect to amortize the organizational expenses of the
Partnership ratably over a period of 60 months as permitted by Section 709(b) of
the Code; and
          (e) any other election the General Partner may deem appropriate and in
the best interests of the Partners.
No election shall be made by the Partnership or any Partner to be treated as an
association taxable as a corporation or to be excluded from the application of
the provisions of Subchapter K of Chapter 1 of Subtitle A of the Code or any
similar provisions of applicable state laws.
     8.03 Tax Matters Partner. The General Partner shall be the “tax matters
partner” of the Partnership pursuant to Section 6231(a)(7) of the Code. The
General Partner shall take such action as may be necessary to cause each other
Partner to become a “notice partner” within the meaning of Section 6223 of the
Code. The General Partner shall inform each other Partner of all significant
matters that may come to its attention in its capacity as tax matters partner by
giving notice thereof within ten Business Days after becoming aware thereof and,
within such time, shall forward to each other Partner copies of all significant
written communications it may receive in such capacity. The General Partner
shall not take any action contemplated by Sections 6222 through 6232 of the Code
without the consent of a Required Interest. This provision is not

19



--------------------------------------------------------------------------------



 



intended to authorize the General Partner to take any action left to the
determination of an individual Partner under Sections 6222 through 6232 of the
Code.
ARTICLE IX
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
     9.01 Maintenance of Books. The books of account for the Partnership shall
be maintained on a cash basis in accordance with the terms of this Agreement
except that the Capital Accounts of the Partners shall be maintained in
accordance with Section 4.04. The calendar year shall be the accounting year of
the Partnership.
     9.02 Financial Statements. Within 120 days after the end of each fiscal
year during the term of the Partnership, the General Partner shall cause each
other Partner to be furnished with an unaudited balance sheet, an income
statement, and a statement of changes in Partners’ capital of the Partnership
for, or as of the end of, such period. All financial statements shall be
prepared in accordance with accounting principles generally employed for
cash-basis records consistently applied (except as therein noted).
     9.03 Bank Accounts. The General Partner shall establish and maintain one or
more separate accounts for Partnership funds in the Partnership name at such
financial institutions as it may designate. The General Partner may not
commingle the Partnership’s funds with other funds of any Partner.
ARTICLE X
WITHDRAWAL, BANKRUPTCY, REMOVAL, ETC.
     10.01 Withdrawal, Bankruptcy, Etc. of the General Partner.
          (a) The General Partner covenants and agrees that it will not withdraw
from the Partnership as the general partner within the meaning of Section 17-602
of the Act. If the General Partner shall so withdraw from the Partnership in
violation of such covenant and agreement, such withdrawal shall be effective
only upon 90 days’ prior notice to all other Partners.
          (b) The General Partner shall not cease to be a general partner on the
occurrence of an event of the type described in Section 17-402(a)(4) through
(10) of the Act, but shall cease to be a general partner 90 days thereafter. The
General Partner shall notify each other Partner that an event of the type
described in Section 17-402(a)(4) through (10) of the Act has occurred (without
regard to the lapse of any time periods therein) with respect to it within five
Business Days after such occurrence.
          (c) Following any notice pursuant to Section 10.01(a) that the General
Partner shall be withdrawing, or following the occurrence of an event of the
type described in Section 17-402(a)(4) through (10) of the Act with respect to
the General Partner (without regard to the lapse of any time periods therein),
and unless there shall be one other General Partner remaining,

20



--------------------------------------------------------------------------------



 



the greater of the Class A Limited Partner plus a Required Interest of the
Class B Limited Partners or a majority in interest as defined in Internal
Revenue Service Procedure 94-46 (or any successor thereof) by written consent
may select a new General Partner, which shall be admitted to the Partnership as
a general partner effective immediately prior to the existing General Partner’s
ceasing to be a general partner with such general partner interest as the
Limited Partners making such selection may specify, but only if such new General
Partner shall have made such Capital Contribution as such Limited Partners may
specify and shall have executed and delivered to the Partnership a document
including such new General Partner’s notice address, acceptance of all the terms
and provisions of this Agreement, an agreement to perform and discharge timely
all of its obligations and liabilities hereunder, and a representation and
warranty that the representation and warranties in Section 3.02 are true and
correct with respect to such new General Partner. Notwithstanding the foregoing
provisions of this Section 10.01(c), the right to select such new General
Partner shall not exist or be exercised unless the Partnership shall have
received the favorable opinion of the Partnership’s legal counsel or of other
legal counsel acceptable to the Limited Partners making such selection to the
effect that such selection and admission will not result in (i) the loss of
limited liability of any Limited Partner (except to the extent a Limited Partner
has consented to become the General Partner) or (ii) in the Partnership being
treated as an association taxable as a corporation for federal income tax
purposes. Notwithstanding the foregoing provisions of this Section 10.01(c), no
such new General Partner shall be admitted (and the existing General Partner
shall continue as such) if the event that permitted the selection of a new
General Partner shall have been an event of the type described in
Section 17-402(a)(5) of the Act that with the passage of time would cause the
existing General Partner to become a Bankrupt Partner but, due to the failure of
such situation to continue, such General Partner does not become a Bankrupt
Partner.
     10.02 Conversion of Interest. Immediately upon the General Partner’s
ceasing to be General Partner following the admission of a new General Partner
pursuant to Section 10.01(c), the former General Partner’s interest in the
Partnership as a General Partner shall be converted into the interest of a
Limited Partner in the Partnership having the same economic rights as specified
for the General Partner herein immediately prior to its ceasing to be a General
Partner, and such General Partner shall automatically and without further action
be admitted to the Partnership as a Limited Partner.
ARTICLE XI
DISSOLUTION, LIQUIDATION, AND TERMINATION
     11.01 Dissolution. The Partnership shall be dissolved and its affairs shall
be wound up upon the first to occur of any of the following:
          (a) the written consent of the General Partner, the Class A Limited
Partner and a Required Interest;
          (b) unless otherwise agreed to by the General Partner, the Class A
Limited Partner and a Required Interest 30 days following the occurrence of the
Vesting Date;
          (c) the end of the term of the Partnership as set forth in
Section 2.06;

21



--------------------------------------------------------------------------------



 



          (d) the General Partner’s ceasing to be the General Partner as
described in Section 10.01(b) with no new General Partner having been selected
and admitted as provided in Section 10.01(c); or
          (e) any other event causing dissolution as described in Section 17-801
of the Act (other than an event described in Section 17-402(a)(4) through
(10) of the Act, except as provided in Sections 10.01(b) and 11.01(d));
it being understood that if an “event of withdrawal of a general partner” (as
defined in Section 17-101(3) of the Act) shall occur with respect to the General
Partner and at least one other General Partner shall have been or is about to be
admitted pursuant to Section 3.03(b), 10.01(c), or 10.02, the Partnership shall
not dissolve but shall continue and the remaining General Partner shall, and
hereby agrees to, carry on the business of the Partnership.
     11.02 Liquidation and Termination. Upon dissolution of the Partnership,
unless it is continued as provided in Section 11.01, the General Partner shall
act as liquidator or may appoint one or more other Persons as liquidator;
provided, however, that if the Partnership shall be dissolved on account of an
event of the type described in Section 17-402(a)(4) through (10) of Act with
respect to the General Partner, the liquidator shall be one or more Persons
selected in writing by the Class A Limited Partner and a Required Interest. The
liquidator shall proceed diligently to wind up the affairs of the Partnership
and make final distributions as provided herein, and shall file any amendments
to the Certificate as may be required by applicable law. The costs of
liquidation shall be borne as a Partnership expense. Until final distribution,
the liquidator shall continue to manage the Partnership assets with all of the
power and authority of the General Partner. The steps to be accomplished by the
liquidator are as follows:
          (a) as promptly as possible after dissolution and again after final
liquidation, the liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Partnership’s assets,
liabilities, and operations through the last day of the calendar month in which
the dissolution shall have occurred or the final liquidation shall be completed,
as applicable;
          (b) the liquidator shall pay all of the debts and liabilities of the
Partnership (including, without limitation, all expenses incurred in liquidation
and any advances made by the General Partner pursuant to Section 4.03) or
otherwise make adequate provision therefor (including, without limitation, the
establishment of a cash escrow fund for contingent liabilities in such amount
and for such term as the liquidator may reasonably determine); and
          (c) all remaining assets of the Partnership shall be distributed to
the Partners as follows:
               (i) the fair market value of the property shall be determined and
the capital accounts of the Partners shall be adjusted to reflect the manner in
which the unrealized income, gain, loss, and deduction inherent in such property
(that has not been reflected in the capital accounts previously) would be
allocated among the Partners if there were a taxable disposition of such
property for the fair market value of such property on the Vesting Date; and

22



--------------------------------------------------------------------------------



 



               (ii) the Partnership property shall be distributed among the
Partners in accordance with the positive capital account balances of the
Partners, as determined after taking into account all capital account
adjustments for the taxable year of the Partnership during which the liquidation
of the Partnership occurs (other than those made by reason of this clause); and
such distributions shall be made by the end of the taxable year of the
Partnership during which the liquidation of the Partnership occurs (or, if
later, within 90 days after the date of such liquidation). While the General
Partner has the right to sell Units as noted in Section 5.04, and subject to the
restrictions set forth in Section 5.05, it is the intent of the General Partner
upon liquidation and termination of the Partnership to distribute Units to the
Partners rather than sell the Units and distribute the cash proceeds of such
sale to the Partners.
For purposes of this Section 11.02(c), the “fair market value” of each Unit held
by the Partnership on the Vesting Date shall be equal to the average of the
closing sale prices per EPD Unit or EPE Unit, as the case may be, for the 20
trading days ending on the Vesting Date (or, if no closing sale price is
reported, the average of the bid and asked prices) as reported in the composite
transactions for the principal United States securities exchange on which the
EPD Units or EPE Units are traded or if the EPD Units or EPE Units, as the case
may be, are not listed on a national or regional stock exchange, as reported by
The NASDAQ National Market. All distributions in kind to the Partners shall be
made subject to the liability of each distributee for costs, expenses, and
liabilities theretofore incurred or for which the Partnership shall have
committed prior to the date of termination and such costs, expenses, and
liabilities shall be allocated to such distributee pursuant to this
Section 11.02. The distribution of property to a Partner in accordance with the
provisions of this Section 11.02 shall constitute a complete return to the
Partner of its Capital Contributions and a complete distribution to the Partner
of its interest in the Partnership and all the Partnership’s property and shall
constitute a compromise to which all Partners have consented within the meaning
of Section 17-502(b) of the Act.
     11.03 Cancellation of Certificate. Upon completion of the distribution of
Partnership assets as provided herein, the Partnership shall be terminated, and
the General Partner (or, if there shall be no General Partner, the Limited
Partners) shall cause the cancellation of the Certificate and any other filings
made pursuant to Section 2.05 and shall take such other actions as may be
necessary to terminate the Partnership.
ARTICLE XII
GENERAL PROVISIONS
     12.01 Offset. In the event that any sum is payable to any Partner pursuant
to this Agreement, any amounts owed by such Partner to the Partnership shall be
deducted from said sum before payment to said Partner.
     12.02 Notices. All notices or requests or consents provided for or
permitted to be given pursuant to this Agreement must be in writing and must be
given (a) by depositing same in the United States mail, addressed to the Person
to be notified, postpaid, and registered or certified with return receipt
requested or (b) by delivering such notice by courier or in person to such
party. Notices given or served pursuant hereto shall be effective two Business
Days after such deposit, or upon receipt if delivered in person to the person to
be notified. All notices to be sent

23



--------------------------------------------------------------------------------



 



to a Partner shall be sent to or made at the address given on the Power of
Attorney executed by the Partner and delivered to the General Partner on the
date hereof or in the instrument described in Section 3.03(c), 3.04, or
10.01(c), or such other address as such Partner may specify by notice to the
General Partner. Any notice to the Partnership shall be given to the General
Partner.
     12.03 Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Partners relating to the matters contained herein and
supersedes all prior contracts or agreements, whether oral or written, among the
parties hereto with respect to such matters.
     12.04 Effect of Waiver or Consent. No waiver or consent, express or
implied, by any Person with respect to any breach or default by any other Person
of its obligations hereunder shall be deemed or construed to be a consent or
waiver with respect to any other breach or default by such other Person of the
same or any other obligations of such other Person hereunder. Failure on the
part of any Person to complain of any act or omission of any other Person, or to
declare any other Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Person of its rights hereunder
until the applicable limitation period has run.
     12.05 Amendment or Modification. This Agreement may be amended or modified
from time to time only by a written instrument executed by the General Partner;
provided, however, that (a) the vesting and distribution provisions of this
Agreement may be amended or modified only by a written instrument executed by
the General Partner, the Class A Limited Partner and a Required Interest, and
(b) no amendment or modification reducing a Partner’s Sharing Points (other than
to reflect changes otherwise provided hereby) or increasing its duties or
adversely affecting its limited liability shall be effective without such
Partner’s consent.
     12.06 Binding Effect; Joinder of Additional Parties. Subject to the
restrictions on Dispositions set forth herein, this Agreement shall be binding
upon and shall inure to the benefit of the Partners, as well as the respective
heirs, legal representatives, successors, and assigns of such Partners.
     12.07 Construction. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR
CONSTRUCTION OF THIS AGREEMENT TO THE LAWS OF ANOTHER JURISDICTION. The headings
in this Agreement are inserted for convenience and identification only and are
not intended to describe, interpret, define, or limit the scope, extent, or
intent of this Agreement or any provision hereof. Whenever the context requires,
the gender of all words used in this Agreement shall include the masculine,
feminine, and neuter. All references to Articles and Sections refer to articles
and sections of this Agreement. All sums and amounts payable or to be payable
pursuant to the provisions of this Agreement shall be payable in coin or
currency of the United States of America that, at the time of payment, is legal
tender for the payment of public and private debts in the United States of
America. If any provision of this Agreement or the application thereof to any
Person or circumstance shall be held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such

24



--------------------------------------------------------------------------------



 



provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.
     12.08 Further Assurances. In connection with this Agreement, as well as all
transactions contemplated by this Agreement, each Partner agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out, and perform
all of the terms, provisions, and conditions of this Agreement and all such
transactions.
     12.09 Indemnification. To the fullest extent permitted by law, each Partner
shall indemnify the Partnership and each other Partner and hold them harmless
from and against all losses, costs, liabilities, damages, and expenses
(including, without limitation, costs of suit and attorney’s fees) they may
incur on account of any breach by such indemnifying Partner of this Agreement.
     12.10 Waiver of Certain Rights. Each Partner irrevocably waives any right
it might have to maintain any action for dissolution of the Partnership or to
maintain any action for partition of the property of the Partnership.
     12.11 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     12.12 Dispute Resolution.
          (a) If the General Partner and one or more Limited Partners are unable
to resolve any controversy, dispute, claim or other matter in question arising
out of, or relating to, this Agreement, any provision hereof, the alleged breach
hereof, or in any way relating to the subject matter of this Agreement, or the
relationship between the parties created by this Agreement, including questions
concerning the scope and applicability of this Section 12.12, whether sounding
in contract, tort or otherwise, at law or in equity, under state or federal law,
whether provided by statute or common law, for damages or any other relief (any
such controversy, dispute, claim or other matter in question, a “Dispute”), on
or before the 30th day following the receipt by the General Partner or such
Limited Partners of written notice of such Dispute from the other party, which
notice describes in reasonable detail the nature of the Dispute and the facts
and circumstances relating thereto, the General Partner or such Limited Partners
may, by delivery of written notice to the other party, require that a
representative of the General Partner and of such Limited Partners meet at a
mutually agreeable time and place in an attempt to resolve such Dispute. Such
meeting shall take place on or before the 15th day following the date of the
notice requiring such meeting, and if the Dispute has not been resolved within
15 days following such meeting, the General Partner or such Limited Partners may
cause such Dispute to be resolved by binding arbitration in Houston, Texas, by
submitting such Dispute for arbitration within 30 days following the expiration
of such 15-day period. This agreement to arbitrate shall be specifically
enforceable against the parties.
          (b) It is the intention of the parties that the arbitration shall be
governed by and conducted pursuant to the Federal Arbitration Act, as such Act
is modified by this

25



--------------------------------------------------------------------------------



 



Section 12.12. If it is determined the Federal Arbitration Act is not applicable
to this Agreement (e.g., this Agreement does not evidence a transaction
involving interstate commerce), this agreement to arbitrate shall nevertheless
be enforceable pursuant to applicable State law. While the arbitrators may refer
to the Commercial Arbitration Rules of the American Arbitration Association (the
“Rules”) for guidance with respect to procedural matters, the arbitration
proceeding shall not be administered by the American Arbitration Association but
instead shall be self-administered by the parties until the arbitrators are
selected and then the proceeding shall be administered by the arbitrators.
          (c) The validity, construction, and interpretation of this agreement
to arbitrate, and all procedural aspects of the arbitration conducted pursuant
to this agreement to arbitrate, including but not limited to, the determination
of the issues that are subject to arbitration (i.e., arbitrability), the scope
of the arbitrable issues, allegations of “fraud in the inducement” to enter into
this Agreement or this arbitration provision, allegations of waiver, laches,
delay or other defenses to arbitrability, and the rules governing the conduct of
the arbitration (including the time for filing an answer, the time for the
filing of counterclaims, the times for amending the pleadings, the specificity
of the pleadings, the extent and scope of discovery, the issuance of subpoenas,
the times for the designation of experts, whether the arbitration is to be
stayed pending resolution of related litigation involving third parties not
bound by this arbitration agreement, the receipt of evidence, and the like),
shall be decided by the arbitrators.
          (d) The rules of arbitration of the Federal Arbitration Act, as
modified by this Agreement, shall govern procedural aspects of the arbitration;
to the extent the Federal Arbitration Act as modified by this Agreement does not
address a procedural issue, the arbitrators may refer for guidance to the
Commercial Arbitration Rules then in effect with the American Arbitration
Association. The arbitrators may refer for guidance to the Federal Rules of
Civil Procedure, the Federal Rules of Civil Evidence, and the federal law with
respect to the discovery process, applicable legal privileges, and admissible
evidence. In deciding the substance of the parties’ Dispute, the arbitrators
shall refer to the substantive laws of the State of Delaware for guidance
(excluding Delaware’s conflict-of-law rules or principles that might call for
the application of the law of another jurisdiction); provided, however, IT IS
EXPRESSLY AGREED THAT NOTWITHSTANDING ANY OTHER PROVISION IN THIS SECTION 12.12
TO THE CONTRARY, THE ARBITRATORS SHALL HAVE ABSOLUTELY NO AUTHORITY TO AWARD
CONSEQUENTIAL DAMAGES (SUCH AS LOSS OF PROFIT), TREBLE, EXEMPLARY OR PUNITIVE
DAMAGES OF ANY TYPE UNDER ANY CIRCUMSTANCES REGARDLESS OF WHETHER SUCH DAMAGES
MAY BE AVAILABLE UNDER DELAWARE LAW, THE LAW OF ANY OTHER STATE, OR FEDERAL LAW,
OR UNDER THE FEDERAL ARBITRATION ACT, OR UNDER THE COMMERCIAL ARBITRATION RULES
OF THE AMERICAN ARBITRATION ASSOCIATION. The arbitrators shall have the
authority to assess the costs and expenses of the arbitration proceeding
(including the arbitrators’ fees and expenses) against either or both parties.
However, each party shall bear its own attorneys fees and the arbitrators shall
have no authority to award attorneys fees.
          (e) When a Dispute has been submitted for arbitration, within 30 days
of such submission, the General Partner will choose an arbitrator, and such
Limited Partners will choose an arbitrator. The two arbitrators shall select a
third arbitrator, failing agreement on which within

26



--------------------------------------------------------------------------------



 



90 days of the original notice, the General Partner and such Limited Partners
(or either of them) shall apply to any United States District Judge for the
Southern District of Texas, who shall appoint the third arbitrator. While the
third arbitrator shall be neutral, the two party-appointed arbitrators are not
required to be neutral and it shall not be grounds for removal of either of the
two party-appointed arbitrators or for vacating the arbitrators’ award that
either of such arbitrators has past or present minimal relationships with the
party that appointed such arbitrator. Evident partiality on the part of an
arbitrator exists only where the circumstances are such that a reasonable person
would have to conclude there in fact existed actual bias and a mere appearance
or impression of bias will not constitute evident partiality or otherwise
disqualify an arbitrator. Minimal or trivial past or present relationships
between the neutral arbitrator and the party selecting such arbitrator or any of
the other arbitrators, or the failure to disclose such minimal or trivial past
or present relationships, will not by themselves constitute evident partiality
or otherwise disqualify any arbitrator. Upon selection of the third arbitrator,
each of the three arbitrators shall agree in writing to abide faithfully by the
terms of this agreement to arbitrate. The three arbitrators shall make all of
their decisions by majority vote. If one of the party-appointed arbitrators
refuses to participate in the proceedings or refuses to vote, the decision of
the other two arbitrators shall be binding. If an arbitrator dies or becomes
physically incapacitated and is unable to fulfill his or her duties as an
arbitrator, the arbitration proceeding shall continue with a substitute
arbitrator selected as follows: if the incapacitated arbitrator is a
party-appointed arbitrator, the party shall promptly select a new arbitrator,
and if the incapacitated arbitrator is the neutral arbitrator, the two-party
appointed arbitrators shall select a substitute neutral arbitrator, failing
agreement on which the General Partner and such Limited Partners (or either of
them) shall apply to any United States District Judge for the Southern District
of Texas, who shall appoint the substitute neutral arbitrator.
          (f) The final hearing shall be conducted within 120 days of the
selection of the third arbitrator. The final hearing shall not exceed ten
working days, with each party to be granted one-half of the allocated time to
present its case to the arbitrators. There shall be a transcript of the hearing
before the arbitrators. The arbitrators shall render their ultimate decision
within 20 days of the completion of the final hearing completely resolving all
of the Disputes between the parties that are the subject of the arbitration
proceeding. The arbitrators’ ultimate decision after final hearing shall be in
writing, but shall be as brief as possible, and the arbitrators shall assign
their reasons for their ultimate decision. In the case the arbitrators award any
monetary damages in favor of either party, the arbitrators shall certify in
their award that they have not included any treble, exemplary or punitive
damages.
          (g) The arbitrators’ award shall, as between the parties to this
Agreement and those in privity with them, be final and entitled to all of the
protections and benefits of a final judgment, e.g., res judicata (claim
preclusion) and collateral estoppel (issue preclusion), as to all Disputes,
including compulsory counterclaims, that were or could have been presented to
the arbitrators. The arbitrators’ award shall not be reviewable by or appealable
to any court, except to the extent permitted by the Federal Arbitration Act.
          (h) It is the intent of the parties that the arbitration proceeding
shall be conducted expeditiously, without initial recourse to the courts and
without interlocutory appeals of the arbitrators’ decisions to the courts.
However, if a party refuses to honor its obligations under this agreement to
arbitrate, the other party may obtain appropriate relief compelling

27



--------------------------------------------------------------------------------



 



arbitration in any court having jurisdiction over the parties; the order
compelling arbitration shall require that the arbitration proceedings take place
in Houston, Texas, as specified above. The parties may apply to any court for
orders requiring witnesses to obey subpoenas issued by the arbitrators.
Moreover, any and all of the arbitrators’ orders and decisions may be enforced
if necessary by any court. The arbitrators’ award may be confirmed in, and
judgment upon the award entered by, any federal or State court having
jurisdiction over the parties.
          (i) To the fullest extent permitted by law, this arbitration
proceeding and the arbitrators award shall be maintained in confidence by the
parties. However, a violation of this covenant shall not affect the
enforceability of this arbitration agreement or of the arbitrators’ award.
          (j) A party’s breach of this Agreement shall not affect this agreement
to arbitrate. Moreover, the parties’ obligations under this arbitration
provision are enforceable even after this Agreement has terminated. The
invalidity or unenforceability of any provision of this arbitration agreement
shall not affect the validity or enforceability of the parties’ obligation to
submit their Disputes to binding arbitration or the other provisions of this
agreement to arbitrate.
     12.13 No Effect on Employment Relationship. Nothing in this Agreement shall
confer upon any employee of the General Partner or any Affiliate thereof any
right to continued employment nor shall it interfere in any way with the right
of the General Partner or any of its Affiliates to terminate the employment of
any employee at any time.
     12.14 Legal Representation. This Agreement and related documents have been
prepared by Andrews Kurth LLP, as counsel for the General Partner, and not as
counsel for any other Partner or the Partnership. Each party other than the
General Partner has been advised to seek independent counsel in connection with
this Agreement and the related documents.
[Signature Pages to Follow.]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Partners have executed this Agreement as of the
date first set forth above.

          GENERAL PARTNER:   EPCO, INC.
      By:   /s/ W. Randall Fowler         W. Randall Fowler        President and
Chief Executive Officer     

          CLASS A LIMITED PARTNER:   EPCO HOLDINGS, INC.
      By:   /s/ Richard H. Bachmann         Richard H. Bachmann        Executive
Vice President     

          CLASS B LIMITED PARTNERS:  All Class B Limited Partners initially
admitted as Class B Limited Partners of the Partnership, pursuant to Powers of
Attorney executed in favor of, and granted and delivered to the General Partner
      By:   EPCO, INC.         (As attorney-in-fact for the Class B Limited     
  Partners pursuant to powers of attorney)     

                  By:   /s/ W. Randall Fowler         W. Randall Fowler       
President and Chief Executive Officer     

Signature Page to
Agreement of Limited Partnership of Enterprise Unit, L.P.

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF POWER OF ATTORNEY
For Executing Agreement of Limited Partnership of Enterprise Unit L.P.
     Know all by these presents, that the undersigned hereby constitutes and
appoints EPCO, Inc. and its authorized representatives the undersigned’s true
and lawful attorney-in-fact to:

  (1)   execute for and on behalf of the undersigned as a limited partner
thereunder that certain Agreement of Limited Partnership of Enterprise Unit L.P.
(the “Partnership Agreement”);     (2)   take any other action of any type
whatsoever in connection with the foregoing that, in the opinion of each such
attorney-in-fact, may be of benefit to, in the best interest of, or legally
required of the undersigned, it being understood that the documents executed by
the attorney-in-fact on behalf of the undersigned pursuant to this Power of
Attorney shall be in such form and shall contain such terms and conditions as
the attorney-in-fact may approve in the attorney-in-fact’s discretion.

     The undersigned hereby grants to each attorney-in-fact full power and
authority to do and perform all and every act and thing whatsoever requisite,
necessary or proper to be done in the exercise of any of the rights and powers
herein granted, as fully to all intents and purposes as the undersigned might or
could do if personally present, with full power of substitution or revocation,
hereby ratifying and confirming all that the attorney-in-fact, or the
attorney-in-facts substitute or substitutes, shall lawfully do or cause to be
done by virtue of this Power of Attorney and the rights and powers herein
granted.
     The undersigned acknowledges and agrees by execution of this Power of
Attorney that the undersigned’s initial Sharing Points (as defined in the
Partnership Agreement) under the Partnership Agreement equal ___, which
represents ___% of the total initial Sharing Points granted by the General
Partner pursuant to the Partnership Agreement.
     IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be
executed as of the date written below.

         
 
       
 
       
 
  Signature    
 
       
 
       
 
       
 
  Type or Print Name    
 
       
 
       
 
       
 
  Date    

Exhibit A — Page 1

 